Citation Nr: 0600206	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  05-06 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1942 to 
September 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which continued the 40 percent 
rating for the veteran's bilateral hearing loss.  

By a decision dated in April 2005, the RO denied the 
veteran's claim for entitlement to service connection for 
tinnitus.  The veteran disagreed with the denial and the RO 
issued a Statement of the Case addressing the issue of 
service connection for tinnitus in December 2005.  The RO 
advised the veteran that he must file a formal appeal to 
complete his appeal as to this issue.  The RO provided the 
veteran with a VA Form 9, "Appeal to Board of Veterans' 
Appeals."  The veteran has not filed a substantive appeal as 
to this issue and it is not currently in appellate status.

By a letter dated in November 2005, the Board notified the 
veteran that a motion to advance his case on the Board's 
docket under the provisions of 38 U.S.C.A. § 7107 and 
38 C.F.R. § 20.900(c) had been granted.


FINDING OF FACT

The veteran's bilateral hearing loss is manifested by Level 
VII hearing in his right ear and Level VII hearing in his 
left ear.  


CONCLUSION OF LAW

A rating in excess of 40 percent for bilateral hearing loss 
is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.85, 4.86, Diagnostic Code 
6100 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: the 
veteran's assertions; VA treatment records; and, an October 
2004 VA audiological examination report.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all 
the evidence submitted by the appellant or on his behalf.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
the claim.

				I.  Increased Rating

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2005); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Here, a June 2002 rating decision granted service connection 
for bilateral sensorineural hearing loss with an evaluation 
of 40 percent, effective October 10, 2001.  An April 2003 
rating decision continued the 40 percent disability rating 
for the condition.  The veteran's current claim for an 
increased rating was received in September 2004 and, in 
November 2004, the RO issued a rating decision again 
continuing the 40 percent disability rating.      

Levels of hearing loss, DC 6100, are determined by 
considering the puretone threshold average and speech 
discrimination percentage scores.  38 C.F.R. 
§ 4.85(b), Table VI.  Disability ratings are assigned by 
combining a level of hearing loss in each ear.  38 C.F.R. § 
4.85(e), Table VII.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992) (assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered).  

As stated above, compensation ratings for impaired hearing 
are derived from the application in sequence of two tables.  
See 38 C.F.R. § 4.85(h), Table VI or VIa and Table VII 
(2005).  Table VI correlates the average puretone threshold, 
measured in decibels (the sum of the 1000, 2000, 3000, and 
4000-Hertz thresholds divided by four) with the ability to 
discriminate speech (based one use of the Maryland CNC word 
list to determine speech discrimination), providing a Roman 
numeral to represent the correlation.  Each Roman numeral 
corresponds to a range of thresholds (in decibels) and of 
speech discriminations (in percentages).  If the veteran 
cannot accomplish the speech discrimination because of a 
language impediment or certain other exceptional 
characteristics of his or her hearing, see 38 C.F.R. § 4.86 
(2005), table VIa is used, producing a roman numeral based on 
puretone threshold only.  The table is applied separately for 
each ear to derive the values used in Table VII.  Table VII 
prescribes the disability rating based on the relationship 
between the values for each ear derived from Table VI or VIa.  
See 38 C.F.R. § 4.85 (2005).

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  As will be 
illustrated infra, the evidence shows that the puretone 
threshold at each of the four specified frequencies is, 
indeed, 55 decibels or more for each ear.  Therefore, 
pursuant to 38 C.F.R. § 4.86(a), use of Table VIa is for 
consideration.     

The veteran's October 2004 VA audiological examination report 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
80
80
80
LEFT
70
75
75
80
80
 
The average of the puretone thresholds at 1000, 2000, 3000, 
and 4000 Hertz for the right ear was 78 and the average for 
the left ear was 78.  The speech recognition scores using the 
Maryland CNC Test were 68 on the right and 68 on the left.    

The Board notes that the claims folder also contains a 
September 2004 VA audiological examination report.  However, 
the examiner did not conduct a controlled speech 
discrimination test (Maryland CNC) or a puretone audiometry 
test.  As such, the examination report is inadequate for VA 
purposes.  See 38 C.F.R. § 4.85(a).   

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Again, the October 2004 VA audiological examination report 
listed a puretone thresholds average of 78 for both the left 
and right ear.  Additionally, speech recognition scores were 
68, bilaterally.  According to Table VI, this reflects Level 
VI hearing in both ears and results in a 30 percent rating.  
However, since the evidence shows that the puretone threshold 
at each of the four specified frequencies is 55 decibels or 
more for each ear, Table VIa is for consideration.  See 
38 C.F.R. § 4.86(a).  According to Table VIa, the bilateral 
puretone thresholds average of 78 reflects Level VII hearing 
in both ears and results in a 40 percent disability rating.  
Consequently, the veteran's claim must be denied.       

The Board is aware that the veteran has argued that his 
bilateral hearing loss disability is more severely disabling 
than the current 40 percent rating reflects.  In the present 
case, however, the "mechanical application" of the applicable 
diagnostic criteria to the evidence at hand clearly 
establishes a 40 percent rating.  As such, the preponderance 
of the evidence is against the veteran's claim of entitlement 
to a rating in excess of 40 percent for bilateral hearing 
loss, and the claim is denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, may 
approve an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

In his substantive appeal, the veteran reported that his word 
recognition is almost nil and that he is unable to go to the 
movies or to understand TV or his wife.  He noted that he was 
84 years old and that an additional 10 percent would help 
tremendously.  The Board has considered whether whether 
referral of the veteran's case to the appropriate first-line 
officials is required.  Floyd v. Brown, 9 Vet.App. 88, 95 
(1996) ; see also Bagwell v. Brown, 9 Vet.App. 337, 338-39 
(1996).  Having considered the veteran's claim under 38 
C.F.R. § 3.321(b)(1), the Board has determined that referral 
for extraschedular consideration is not warranted.  There is 
no evidence of any hospitalization for hearing loss and no 
evidence of marked interference with employment.

					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a September 2004 letter informed 
the appellant that, to establish entitlement to an increased 
rating for his service-connected disability, the evidence 
needed to show that the condition had gotten worse.   

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the September 2004 letter informed the veteran that 
that VA's duty to assist included developing for all relevant 
records from any federal agency (to include military records, 
VA medical records, or Social Security Administration 
records), and making reasonable efforts to get relevant 
records not held by a federal agency (to include from state 
or local governments, private doctors and hospitals, or 
current or former employers).  The letter also informed the 
veteran that VA would provide a medical examination or obtain 
a medical opinion if it was determined that such was 
necessary to decide his claim.    
     
In addition, the February 2005 statement of the case (SOC) 
reiterated the above-described duties, stating that provided 
certain criteria were met, VA would make reasonable efforts 
to help him to obtain relevant records necessary to 
substantiate his claims, to include developing for all 
relevant records not in the custody of a Federal department 
or agency, see 38 C.F.R. § 3.159(c)(1) (2005), to include 
records from State or local governmental sources, private 
medical care providers, current or former employers, and 
other non-Federal government sources.  He was further advised 
that VA would make efforts to obtain records in the custody 
of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2005).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2005).  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, the September 2004 VCAA notice letter sent to the 
veteran specifically requested that the veteran send to VA 
any treatment records pertinent to his condition.  Moreover, 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  For instance, the SOC included the language of 
38 C.F.R. § 3.159(b)(1), from which the Court obtained the 
fourth notice element.  Thus, the VCAA notice letter, 
combined with the SOC, clearly comply with the section 5103 
content requirements, to include 38 C.F.R. § 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, although the September 2004 VCAA 
letter preceded the initial AOJ decision, the decision was 
arguably made prior to the veteran having been fully informed 
of the VCAA.  However, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

An increased rating for bilateral hearing loss is denied. 



____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


